Citation Nr: 1202246	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-06 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left arm disorder.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In a December 2010 decision, the Board denied the Veteran's appeal as to the issue of entitlement to service connection for a left arm disorder.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In August 2011 the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the December 2010 decision as to that issue and remanded the matter to the Board for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

This issue must be remanded to the RO so that VA can afford the Veteran an adequate medical examination with regard to the issue on appeal.  In January 2010, the Board remanded the issue so that VA could afford the Veteran a medical examination consistent with VA's duty to assist the Veteran in obtaining evidence to substantiate his claim.  The Board specified in that remand that the examiner should provide a relevant expert medical opinion as to the etiology of any left arm disorder suffered by the Veteran.  It also specified that the examiner was to provide a thorough rational for the conclusion reached.  

In April 2010 the Veteran underwent the requested examination.  Following examination, the examiner diagnosed ulnar neuropathy at the left elbow and left C7 radiculopathy.  In the August 2011 joint motion, the Parties agreed that the April 2010 examination was "inadequate because the examiner did not provide a rational for his conclusion that "the peripheral neuropathy at left elbow is not related to the cervical spine condition, or any alleged accident/injury in service.""  August 2011 joint motion at 2-3.  The Parties also agreed that in order for the Board to insure compliance with the January 2010 remand a new examination must be conducted that addresses the existence and etiology of any left arm disorder and the examiner must provide a rationale for any findings.  Id. at 3.  Hence, the Board must remand this matter to the RO for the indicated development.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the existence and etiology of any left arm disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should address whether or not the Veteran has a current left arm disorder that is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  

The claims file must be presented to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

The examiner must provide a thorough rationale for his or her conclusion.  The examiner should review the April 2010 examination report so that he or she is informed as to what is not considered an adequate rationale.  

2.  Then the RO must review the examination report and, if the report is not adequate the RO must take all steps necessary to obtain an adequate examination.  The RO must also provide any additional notification and/or conduct any additional development it deems necessary.  

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and/or his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



